People v Rodriguez (2018 NY Slip Op 06615)





People v Rodriguez


2018 NY Slip Op 06615


Decided on October 4, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2018

Friedman, J.P., Sweeny, Kapnick, Gesmer, Singh, JJ.


7224 2839/11

[*1]The People of the State of New York, Respondent,
vJose Rodriguez, Defendant-Appellant.


Christina Swarns, Office of the Appellate Defender, New York (David Billingsley of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Robert C. McIver of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Frank P. Milano, J.), rendered July 25, 2013, convicting defendant, after a jury trial, of menacing in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him to time served and a fine of $1,000, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348—349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence established that defendant threatened the victims with a handgun, and fired it.
Defendant validly waived his right under People v Antommarchi (80 NY2d 247 [1992]) to be present at bias-related bench conferences with prospective jurors (see People v Velasquez, 1 NY3d 44 [2003]). Even though defendant declined to sign a written Antommarchi waiver, the court advised him that he had the right to attend bench conferences, and he chose not to do so (see People v Flinn, 22 NY3d 599, 601 [2014]; People v Williams, 15 NY3d 739, 740 [2010]). Given the totality of circumstances and sequence of events, defendant's refusal to sign the document did not negate his waiver.
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 4, 2018
CLERK